898 F.2d 155
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Burton WATERS, Defendant-Appellant.
No. 90-3090.
United States Court of Appeals, Sixth Circuit.
March 23, 1990.

Before WELLFORD and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant Kenneth Burton Waters appeals the district court's order revoking bond pending trial on charges of conspiracy to distribute cocaine in violation of 21 U.S.C. Secs. 846 and 841(b)(1)(B).  The district court initially granted the defendant's motion for release pending trial, but upon motion of the government, revoked defendant's bail finding that he had violated the conditions of release.  The government has filed a brief opposing the defendant's release.


2
Upon review of the relevant information, we remand this action to the district court for prompt further consideration of appropriate bond.